Citation Nr: 1531335	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than July 29, 2010, for the award of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected back disability.

3. Entitlement to service connection for a left hip disability, to include as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1994.

This matter comes before the Board of Veterans' Appeals on appeal from August 2001 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran was afforded a Board hearing before a Veterans Law Judge who retired prior to the promulgation of decision in this appeal.  The Veteran declined the option to testify before another Veterans Law Judge.  See March 2012 Statement of Veteran.

In a May 2012 decision, the Board denied the Veteran's claims for service connection for bilateral hip disability (the issue of service connection for a left hip disability was reopened in an undisturbed November 2008 Board decision).  Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The May 2012 decision was vacated in a June 2014 Board order.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is of record.

Regarding the Veteran's claim for an earlier effective date, an October 2012 rating action sustained the effective date assigned; the Veteran filed a timely notice of disagreement and a statement of the case was issued in December 2014.  The Veteran perfected an appeal later that same month.  
The issue of entitlement to service connection for bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2015 statement, prior to promulgation of a decision in the appeal of the issue of entitlement to an earlier effective date for the award of service connection for PTSD, the Veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date for the award of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. Withdrawal may be made by the appellant or an authorized representative.  38 C.F.R. § 20.204.

In a February 2015 statement, the Veteran requested withdrawal of his appeal on the issue entitlement to an earlier effective date for the award of service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and the appeal is dismissed.


ORDER

The appeal of entitlement to an earlier effective date for the award of service connection for PTSD is dismissed.


REMAND

The Veteran was afforded a VA examination in January 2014, where the Veteran was diagnosed with osteoarthritis of the right hip and bursitis of the left hip.  The examiner opined that it was less likely than not that the Veteran's bilateral hip disabilities were proximately due to or the result of his service-connected back disability.  The examiner provided no rationale other than to say that degenerative joint disease (DJD) is not linked to DDD of the lumbar spine.  The examiner's rationale is unclear.  Further, the Veteran was diagnosed with bursitis of the left hip, not osteoarthritis or DJD.  A thorough analysis of whether any hip disability is secondary to his service-connected back disability is necessary before the Board can adjudicate those issues.

Additionally, the January 2014 VA examiner noted that the record shows that the Veteran had hip problems during active service.  However, the examiner did not opine as to whether any current hip disability is related to service.  The January 2014 VA examination is inadequate and an addendum opinion is necessary to determine the nature and etiology of the Veteran's bilateral hip disabilities.  As such, a remand is necessary to determine the etiology of the Veteran's hip disabilities.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran's claims file, including a copy of this REMAND, to the January 2014 VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the January 2014 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

a. Is it at least as likely as not (50 percent probability or more) that any diagnosed hip disability had its onset during active service or is otherwise related to the Veteran's active service?

In rendering this opinion, the examiner should specifically discuss service treatment records noting complaints relating to the Veteran's hips.  Additionally, the examiner should specifically comment on Dr. J.S.'s March 2010 private opinion.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected DDD L4-5 and L5-S1 with facet arthropathy, bilateral lower extremity radiculopathy and chronic lumbosacral strain caused or aggravated (increased in disability beyond the natural progression) any current hip disability.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

Only if deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


